

	

		II 

		109th CONGRESS

		1st Session

		S. 463

		IN THE SENATE OF THE UNITED STATES

		

			February 18, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To deauthorize the project for navigation,

		  Northeast Harbor, Maine.

	

	

		

			1.

			Northeast harbor, Maine

			The project for navigation,

			 Northeast Harbor, Maine, authorized by section 2 of the Act of March 2, 1945

			 (59

			 Stat. 12, chapter 19), is deauthorized as of the date of

			 enactment of this Act.

		

